               IN THE UNITED STATES DISTRICT COURT OF ARKANSAS
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

 JERRI PLUMMER,
                                                                                       PLAINTIFF
 VS.                              CASE NO.: 4:18-CV-63-JM


 RHETT MCSWEENEY; DAVID LANGEVIN;
 MCSWEENEY LANGEVIN, LLC; WHITNEY
 SHOEMAKER, D.O; WOMEN’S HEALTH AND SURGERY
      CENTER,     LLC; PLAINTIFF FUNDING
 HOLDING, INC., D/B/A LAWCASH; VINCENT
 CHHABRA; MICHAEL CHHABRA;
 LAWFIRM HEADQUARTERS, LLC; SURGICAL
 ASSISTANTS, INC.; WESLEY BLAKE BARBER;
KASIA      OSADZINKA,    M.D.;   BOSTON
 SCIENTIFIC CORPORATION; ALPHA LAW,
 LLP; RICHARD MARTINDALE; AND JOHN
DOES 1-99,                                                                        DEFENDANTS


                           AGREED ORDER
       DENYING MOTION TO DISMISS AS MOOT AND REINSTATING STAY

           Before the Court is Defendants’, Surgical Assistance, Inc. and Wesley Blake Barbers’,

Motion for Relief from Stay and to Dismiss for Lack of Personal Jurisdiction [DE 92]. The

Motion is hereby DENIED as moot in light of Defendants’ Notice of Withdrawing Motion to

Dismiss [DE 105]. The relief from stay granted by this Court’s Order [DE 96] is no longer

necessary and this matter shall remain stayed pursuant to its earlier Order [DE 88].

         IT IS SO ORDERED this 18th day of June, 2019.


                                                     ___________________________________
                                                     JUDGE JAMES M. MOODY JR.
                                                     United States District Judge
